Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on April 1, 2021.

13. (Currently Amended) A method for detecting an elevated object situated within a parking facility, using at least two video cameras that are spatially distributed within the parking facility and whose visual ranges overlap in an overlap area, the method comprising: 
a) recording particular video images of the overlap area using the video cameras, wherein the video images of the at least two video cameras are recorded in chronological succession to determine whether or not a detected elevated object is real; 
b) analyzing the recorded video images to detect the elevated object in the recorded video images; and 
c) ascertaining, based on the recorded video images, whether in the detection of the elevated object the detected elevated object is real, and at which location in the video images, the detected elevated object moves into the particular video image and/or moves out of the particular video image, wherein it is determined that the detected elevated object is real when the detected object moves into the particular video image at an edge of the video image, and/or moves out of the particular video image at the ; 
wherein for detecting the elevated object in the recorded video images, the following steps are provided according to the analysis according to step b): 
rectifying the recorded video images by at least transforming the recorded video images into a bird's-eye view; 
comparing the particular rectified video images to one another in order to recognize a difference in the recorded overlap areas; and 
1018196992detecting the elevated object based on the comparison.  

22. (Currently Amended) A system for detecting an elevated object situated within a parking facility, the system including at least two video cameras that are spatially distributed within the parking facility and whose visual ranges overlap in an overlap area, the system configured to: 
a) record particular video images of the overlap area using the video cameras, wherein the video images of the at least two video cameras are recorded in chronological succession to determine whether or not a detected elevated object is real; 
b) analyze the recorded video images to detect the elevated object in the recorded video images; and 
c) ascertain, based on the recorded video images, whether in the detection of an elevated object the detected elevated object is real, and at which location in the video images, the detected elevated object moves into the particular video image and/or ;
wherein for detecting the elevated object in the recorded video images, the following steps are provided according to the analysis according to step b): 
rectifying the recorded video images by at least transforming the recorded video 1018196994images into a bird's-eye view; 
comparing the particular rectified video images to one another in order to recognize a difference in the recorded overlap areas; and 
detecting the elevated object based on the comparison.  
23. (Currently Amended) A parking facility that includes a system for detecting an elevated object situated within the parking facility, the system including at least two video cameras that are spatially distributed within the parking facility and whose visual ranges overlap in an overlap area, the system configured to: 
a) record particular video images of the overlap area using the video cameras, wherein the video images of the at least two video cameras are recorded in chronological succession to determine whether or not a detected elevated object is real; 
b) analyze the recorded video images to detect the elevated object in the recorded video images; and 
;
wherein for detecting the elevated object in the recorded video images, the following steps are provided according to the analysis according to step b): 
rectifying the recorded video images by at least transforming the recorded video images into a bird's-eye view; 
comparing the particular rectified video images to one another in order to recognize a difference in the recorded overlap areas; and 
detecting the elevated object based on the comparison.  

24. (Currently Amended) A non-transitory computer readable storage medium on which is stored a computer program that includes program code for detecting an elevated object situated within a parking facility, using at least two video cameras that are spatially distributed within the parking facility and whose visual ranges overlap in an overlap area, the computer program, when executed by a computer, causing the computer to perform: 

b) analyzing the recorded video images to detect the elevated object in the recorded video images; and 
c) ascertaining, based on the recorded video images, whether in the detection of the elevated object the detected elevated object is real, and at which location in the video images, the detected elevated object moves into the particular video image and/or moves out of the particular video image, wherein it is determined that the detected elevated object is real when the detected object moves into the particular video image at an edge of the video image, and/or moves out of the particular video image at the edge of the video image, and it is determined that the detected elevated object is not real when the detected object appears within the video image or disappears within the video image without having crossed the edge of the video image[[.]]; 
wherein for detecting the elevated object in the recorded video images, the following steps are provided according to the analysis according to step b): 
rectifying the recorded video images by at least transforming the recorded video images into a bird's-eye view; 
comparing the particular rectified video images to one another in order to recognize a difference in the recorded overlap areas; and 
detecting the elevated object based on the comparison.

Allowable Subject Matter
s 13 – 19 and 21 – 24 (renumbered as 1 – 11, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claims amendment overcomes the prior art of the record. After a further search, no reference is found to teach:
ascertaining, based on the recorded video images, whether in the detection of the elevated object the detected elevated object is real, and at which location in the video images, the detected elevated object moves into the particular video image and/or moves out of the particular video image, wherein it is determined that the detected elevated object is real when the detected object moves into the particular video image at an edge of the video image, and/or moves out of the particular video image at the edge of the video image, and it is determined that the detected elevated object is not real when the detected object appears within the video image or disappears within the video image without having crossed the edge of the video image;

in combination with the rest of limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QIAN YANG/Primary Examiner, Art Unit 2668